[Cite as State v. Worlu, 2020-Ohio-1469.]

                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                                       :   APPEAL NO. C-180689
                                                         TRIAL NO. B-1701728
        Plaintiff-Appellee,                          :

                                                           O P I N I O N.
  vs.                                                :

TAMARA WORLU,                                        :

    Defendant-Appellant,                             :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: April 15, 2020




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M. Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

The Law Office of John D. Hill, L.L.C., and John D. Hill, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



CROUSE, Judge.

       {¶1}    Defendant-appellant Tamara Worlu was charged with felonious

assault after hitting the victim in the face with a hammer, breaking his nose and

leaving a three-inch gash above his eye. After considerable back and forth regarding

her competence to stand trial, she was ultimately found to be competent, and pled

guilty to and was convicted of one count of felonious assault.

       {¶2}   Worlu has appealed, arguing in two assignments of error that the trial

court erred in accepting her guilty plea because it was not knowingly, voluntarily, or

intelligently made, and that the court’s imposition of a five-year prison sentence was

not supported by the record and constitutes cruel and unusual punishment. For the

reasons discussed below, we overrule Worlu’s assignments of error, and affirm the

judgment of the trial court.

                               Factual Background


       {¶3}   After being arrested for felonious assault, Worlu was referred to the

Court Clinic for a competency evaluation. The first competency report concluded

that she was incompetent to stand trial. In June 2017, the trial court found Worlu

incompetent to stand trial and referred her for treatment at Summit Behavioral

Healthcare Center (“Summit”).

       {¶4}   In September 2017, the court determined that Worlu had responded

positively to treatment, found her competent, and released her on bond. She quickly

picked up a new criminal charge. The trial court ordered a second competency

evaluation. In October 2017, the Court Clinic issued a report concluding that Worlu

was incompetent to stand trial.     The trial court found Worlu incompetent, and

referred her for treatment.



                                              2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}   Two months later, the court found Worlu to be restored to

competency, and once again released her on bond. She was quickly arrested for

violating a condition of her bond.      The trial court ordered a third competency

evaluation. In January 2018, the Court Clinic issued a report concluding that Worlu

was incompetent to stand trial.     The trial court agreed, and referred Worlu for

treatment.

       {¶6}   Worlu received treatment until October 29, 2018, when Dr. Charles

Lee of Summit issued a report concluding that Worlu was competent to stand trial.

In that report, Dr. Lee wrote that during his evaluation of Worlu, she admitted to

fabricating some of her hallucinations and lying during previous competency

evaluations. On November 1, 2018, the trial court held a competency hearing at

which it considered Dr. Lee’s report, and found Worlu competent to stand trial.

Worlu did not challenge this competency finding. On December 10, 2018, Worlu

pled guilty to and was convicted of one count of felonious assault.

                                    Guilty Plea

       {¶7}   In her first assignment of error, Worlu argues that her guilty plea was

not made knowingly, voluntarily, or intelligently, and so should not have been

accepted by the trial court.

       {¶8}   Crim.R. 11(C) requires a trial court, before accepting a guilty plea, to

address the defendant and verify that

     the plea is voluntary and entered with an understanding of the effect of

     the plea, the nature of the charges, and the maximum penalty that may be

     imposed. In addition, the court must inform the defendant, and

     determine that the defendant understands, that by pleading guilty, the




                                              3
                       OHIO FIRST DISTRICT COURT OF APPEALS



      defendant is waiving her or his constitutional rights (1) to a jury trial, (2)

      to confront witnesses against her or him, (3) to have compulsory process

      for obtaining witnesses, (4) to require the state to prove the defendant’s

      guilt beyond a reasonable doubt, and (5) to the privilege against self-

      incrimination.

State v. Giuggio, 1st Dist. Hamilton No. C-170133, 2018-Ohio-2376, ¶ 5.

       {¶9}    An appellate court reviews the plea procedures to determine if the

guilty plea was made knowingly, voluntarily, and intelligently. State v. Carver, 1st

Dist. Hamilton No. C-180301, 2019-Ohio-3634, ¶ 20. If the trial court complied with

its Crim.R. 11(C) obligations by fully explaining to the defendant the consequences of

her plea, and there is nothing in the record indicating that the defendant’s plea was

not knowingly, voluntarily, or intelligently made, then the plea should be upheld.

See id. at ¶ 26-27.

       {¶10} Worlu concedes that the trial court complied with Crim.R. 11(C).

However, she argues that her guilty plea was not made knowingly, voluntarily, and

intelligently because her final competency evaluation was a “total aberration” and

“entirely out of line with everything that was known about [her] to that point.”

Worlu argues that the court should not have accepted her guilty plea because she did

not understand what was going on when she tendered her guilty plea. However,

Worlu never challenged the trial court’s November 1, 2018 competency

determination below or on appeal.         Therefore, we must accept the trial court’s

competency determination as proper and limit our review to the December 10, 2018

plea-hearing colloquy. We find that the trial court complied with Crim.R. 11(C) and

that there is nothing in the record indicating that Worlu’s guilty plea was not




                                                4
                      OHIO FIRST DISTRICT COURT OF APPEALS



knowingly, voluntarily, and intelligently made.       The first assignment of error is

overruled.

                                    The Sentence

       {¶11} In her second assignment of error, Worlu argues that her five-year

prison sentence is not supported by the record, and violates the Eighth Amendment’s

prohibition against cruel and unusual punishment.

       {¶12} An appellate court may increase, reduce, otherwise modify, or vacate a

sentence if it clearly and convincingly finds either of the following:

     (a) That the record does not support the sentencing court’s findings

     under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4)

     of section 2929.14, or division (I) of section 2929.20 of the Revised Code,

     whichever, if any, is relevant;

     (b) That the sentence is otherwise contrary to law.

State v. Jackson, 1st Dist. Hamilton Nos. C-180245 and C-180246, 2019-Ohio-3299,

¶ 7; R.C. 2953.08(G)(2).

       {¶13} In State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d
1231, ¶ 23, the Ohio Supreme Court noted:

     some      sentences     do     not    require    the     findings   that R.C.

     2953.08(G) specifically addresses. Nevertheless, it is fully consistent for

     appellate courts to review those sentences that are imposed solely after

     consideration of the factors in R.C. 2929.11 and 2929.12 under a standard

     that is equally deferential to the sentencing court. That is, an appellate

     court may vacate or modify any sentence that is not clearly and




                                                5
                     OHIO FIRST DISTRICT COURT OF APPEALS



     convincingly contrary to law only if the appellate court finds by clear and

     convincing evidence that the record does not support the sentence.

       {¶14} The Eighth Amendment to the United States Constitution prohibits

cruel and unusual punishment. “The Eighth Amendment does not require strict

proportionality between crime and sentence.         Rather, it forbids only extreme

sentences that are ‘grossly disproportionate’ to the crime.” State v. Weitbrecht, 86
Ohio St. 3d 368, 371-372, 715 N.E.2d 167 (1999). “Cases in which cruel and unusual

punishments have been found, are limited to those involving sanctions which under

the circumstances would be considered shocking to any reasonable person,” and

must be “so greatly disproportionate to the offense as to shock the sense of justice in

the community.” (Citations omitted.) McDougle v. Maxwell, 1 Ohio St. 2d 68, 70,

203 N.E.2d 334 (1964). Generally, a sentence that falls within the statutory range

does not amount to cruel and unusual punishment. State v. Williams, 2017-Ohio-

8898, 101 N.E.3d 547, ¶ 31 (1st Dist.), citing State v. Hairston, 118 Ohio St. 3d 289,

2008-Ohio-2338, 888 N.E.2d 1073, ¶ 21.

       {¶15} Worlu was sentenced to five years in prison, which is within the two-

to-eight-year statutory range for felonious assault, a second-degree felony. See R.C.

2903.11(D)(1)(a) and 2929.14(A)(2)(a). Worlu does not argue that the court was

required to make any mandatory findings. Nor does she contend that her sentence is

contrary to law since the sentence is within the statutorily-permissible range.

Rather, Worlu argues that her sentence is “grossly disproportionate to the

seriousness of her conduct,” and that the trial court’s finding that “the felonious

assault committed in this matter was more serious than is typical of such offenses” is

not supported by the record.




                                              6
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶16} Worlu hit an unsuspecting stranger in the face with a hammer,

breaking his nose and leaving a gash above his eye. The trial court considered the

seriousness of Worlu’s conduct, her mental-health issues, the reports issued by the

Court Clinic and Summit, and the victim-impact statements.              It concluded that

Worlu was likely to recidivate due to her mental-health issues and her history of

committing crimes while out on bond.          Worlu has failed to show by clear and

convincing evidence that her sentence is not supported by the record, or that it is

grossly disproportionate to the crime such that it shocks the sense of justice in the

community. The second assignment of error is overruled.

                                      Conclusion

       {¶17} Worlu’s assignments of error are overruled and the judgment of the

trial court is affirmed.

                                                                      Judgment affirmed.



ZAYAS, P.J., and MYERS, J., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                 7